Citation Nr: 1501967	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  13-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an increased disability rating in excess of 10 percent for a chronic low back strain prior to September 30, 2014, and a disability rating in excess of 20 percent since.   

3.  Entitlement to an increased disability rating in excess of 20 percent for left arm, limitation of motion under Diagnostic Code 5201 associated with service connected ununited fracture of the distal end of the left clavicle.

4.  Entitlement to an increased disability rating for service connected ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960, and January 1961 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied reopening the Veteran's claim of service connection for left ear hearing loss; continued a noncompensbale disability rating for a chronic back strain; and continued a 10 percent disability rating for an ununited fracture of the distal end of the left clavicle.  In a December 2012 rating decision, the RO increased the Veteran's disability rating for a chronic low back strain to 10 percent, effective November 30, 2010.

The Veteran was afforded a Videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In June 2014, the Board reopened the Veteran's claim of service connection for left ear hearing loss, and remanded all of the issues on appeal for further development.  That development has been completed, and the issues on appeal are ready for review.

Additionally, in a November 2014 rating decision, the Appeals Management Center (AMC) granted service connection for right ear hearing loss; increased the Veteran's disability rating for left arm limitation of motion (ununited fracture, distal end left clavicle) to 20 percent, effective September 30, 2014; and increased the Veteran's disability rating for chronic low back pain to 20 percent, effective September 30, 2014.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability rating for service connected ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence does not demonstrate that the Veteran's currently diagnosed left ear hearing loss is etiologically related to his active service.

2.  Prior to September 30, 2014, the Veteran's chronic low back strain has been manifested by flexion greater than 60 degrees but not greater than 85, but has not been manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or incapacitating episodes lasting at least 2 weeks but less than 4 weeks in a 12 month period.  

3.  Since September 30, 2014, the Veteran's chronic low back strain has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankyloses of the entire thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome.

4.  Throughout the pendency of the appeal, the Veteran's ununited fracture of the distal end of the left clavicle has been manifested by arm limitation of motion at shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Prior to September 30, 2014, the criteria for an increased disability rating in excess of 10 percent for a chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2014).

3.  Since September 30, 2014, the criteria for an increased disability rating in excess of 20 percent for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2014).

4.  Prior to September 30, 2014, the criteria for an increased disability rating of 20 percent, but no higher, for limitation of motion under Diagnostic Code 5201 associated with service connected ununited fracture of the distal end of the left clavicle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.73, Diagnostic Codes 5201 (2014).

5.  Since September 30, 2014, the criteria for an increased disability rating in excess of 20 percent for limitation of motion under Diagnostic Code 5201 associated with service connected ununited fracture of the distal end of the left clavicle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.73, Diagnostic Codes 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining service treatment records and VA and private medical records, and providing the Veteran with VA examinations in April 2011 and September 2014.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset, nature, and severity of his symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or requested.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also finds that there has been compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as sensorineural hearing loss, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his left ear hearing loss is a result of his active service.  Specifically, he reported that he was exposed to in-service noise exposure from aircrafts and diesel engines.  

The Veteran has a current disability of left ear hearing loss pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the VA examination report of record.  Specifically, the September 2014 VA examination demonstrated auditory thresholds over 40 decibels in the 3000 and 4000 Hz frequencies in the left ear. 

Turning to the evidence of record, the Veteran's service treatment records show in an October 1963 record that he had hearing loss of the left ear at high frequencies.  Additionally, a January 1974 record noted that the Veteran worked in the ground power unit and was exposed to high intensity noise levels.  A September 1976 record noted that the Veteran showed a significant threshold shift at 4000 Hz in the right ear.  The Veteran's December 1976 retirement examination noted that he had scarring of the right tympanic membrane (TM) and mild decreased hearing in high frequency.  

The record contains a September 1977 VA audiological examination.  The examiner noted that the Veteran exhibited hearing essentially within normal limits.  

Additionally, the record also contains a February 2012 VA audiology consult.  The Veteran stated that due to his hearing problems, he had to turn the TV up, but only occasionally had problems with conversations.  He reported that he was a ground power technician in the Air Force and did repairs on the flight line.  His pure tone audiometric test results showed normal sloping to moderately-severe sensory hearing loss, with the right ear slightly worse than the left.  

Subsequently, at the May 2014 hearing, the Veteran testified to his in-service noise exposure from aircrafts and diesel engines, and the lack of hearing protection at times.  He also reported that he noticed a difference in his hearing during his time in service.  He was currently unable to hear what people were saying, and would have to ask them to repeat themselves.  

The Veteran was afforded a VA audiological examination in September 2014.  The Veteran reported being exposed to loud noise from aircraft, high frequency sounds from turbines, diesel engines and aircraft engines.  He said he did have hearing protection during his military service.  After his Air Force service, the Veteran drove a school bus, transit bus, and a dump truck.  He said he was not exposed to much loud noise in those jobs.  Additionally, he reported that he had done some hunting and target shooting, without hearing protection.  Further, he denied a history of otitis media, physical ear trauma, and head injuries.

After examining the Veteran, the VA examiner diagnosed him with left ear sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  The examiner concluded that the Veteran's left ear hearing loss was less likely than not caused by or a result of an event in military service.  The examiner stated that a review of the Veteran's service treatment records showed that the Veteran's earliest recorded military hearing examination completed took place on October 22, 1963; this test revealed normal hearing from 500 to 6000 Hz, bilaterally.  Additionally, the examiner noted that the Veteran's last recorded military hearing examination completed took place on September 27, 1976; this test revealed normal hearing from 500 to 3000 Hz and at 6000 Hz, with mild hearing loss at 4000 Hz in the right ear and normal hearing from 500 to 6000 Hz in the left ear.  Further, the examiner stated that the comparison of these two examinations showed that there were no clinically significant declines in the Veteran's left ear hearing thresholds during that time frame.  As such, the examiner concluded that even though the Veteran was exposed to loud noise during his military service, there was no evidence to indicate that his left hearing system sustained permanent, noise-related damage as a result.  Therefore, it was less likely than not that the Veteran's current left hearing loss was caused by or resulted from events in military service.  In addition, the examiner stated that it was more likely in this case that the Veteran's left hearing loss had resulted from age-related changes to the inner ear (presbycusis) and recreational noise exposure.

Lastly, the examiner discussed Implications for Hearing Loss and Tinnitus (2005) by the Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present.  The examiner noted that the Committee found that it was indicated that:
 
"no longitudinal studies have examined patterns of hearing loss over time in noise-exposed humans or laboratory animals who did not develop hearing loss at the time of the noise exposure.  The Committees understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  When hearing loss is known to have occurred as a result of a noise exposure, it has generally been thought that hearing loss for pure tones does not worsen following the cessation of a given noise exposure."

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for left ear hearing loss.  Although he has a current diagnosis of left ear hearing loss pursuant to 38 C.F.R. § 3.385, the existing probative medical evidence does not show that this condition was manifested in service or is otherwise related to service.  Additionally, the medical evidence does not show that a left ear hearing loss disability manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran also has not provided any objective indication of left ear hearing loss until a February 2012 VA audiology consult, more than 30 years after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While there is medical evidence showing a diagnosis of left ear hearing loss, there is no probative medical evidence of record etiologically linking this disability to the Veteran's military service.  As previously mentioned, the September 2014 VA examiner stated that the comparison of the October 1963 and September 1976 in-service audiological testing showed that there were no clinically significant declines in the Veteran's left ear hearing thresholds during that time frame.  As such, the examiner concluded that even though the Veteran was exposed to loud noise during his military service, there was no evidence to indicate that his left hearing system sustained permanent, noise-related damage as a result.  The examiner concluded that it was less likely than not that the Veteran's current left hearing loss was caused by or resulted from events in military service.  The examiner cited to Implications for Hearing Loss and Tinnitus (2005) by the Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, which noted that the Committees understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Additionally, the Committee stated that when hearing loss was known to have occurred as a result of a noise exposure, it had generally been thought that hearing loss for pure tones did not worsen following the cessation of a given noise exposure.  Furthermore, the examiner stated that it was more likely in this case that the Veteran's left hearing loss had resulted from age-related changes to the inner ear and recreational noise exposure.  

The September 2014 VA examiner's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical records.  The VA examiner offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  During the examination, the Veteran provided the examiner with a description of his in-service job duties and current symptoms.  Given the VA examiners' access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining whether service connection for left ear hearing loss is warranted.

The Board has carefully considered the Veteran's assertions that he has a left ear hearing loss that resulted from in-service noise exposure.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the complex medical question of whether his left ear hearing loss had its onset in service or is a result of active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Contrary to the Veteran's assertions and as stated in the September 2014 VA examination report above, the probative medical evidence establishes that the Veteran's left ear hearing loss was also not a result of an in-service incident, but related to age and post-service recreational noise exposure.

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for left ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for left ear hearing loss must be denied.

III.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim (November 2010) for an increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims of increased disability ratings for a low chronic back strain and left clavicle fracture.  

A. Back Disability

The Veteran is currently assigned a 10 percent disability rating for a chronic low back strain prior to September 30, 2014, and a disability rating in excess of 20 percent since, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5237 (2014).  

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 265; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires forward flexion  of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003).  

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected chronic low back strain.

Turning to the evidence of record, private treatment records show that the Veteran complained of shooting back pain.  An April 2009 record notes that upon examination, the Veteran walked with a normal gait.  The physician noted that inspection of the back revealed no abnormality, bilaterally.  Palpation of the back revealed point tenderness, which was mild and located at the third cervical vertebra and the third lumbar vertebra.  Palpation of the back revealed muscle spasms, which were moderate.  Neurologic examination of the back revealed knee jerk reflexes were normal.  The physician noted a diagnosis of back pain.  Additionally, VA treatment records show complaints of chronic low back pain.  The Veteran reported that he used heat and took medication to relieve the pain. 

The Veteran was afforded a VA examination in April 2011.  The Veteran reported that he had moderate, mechanical lumbar pain flare-ups weekly that lasted one to two days.  He also stated that his back hurt with activity and used a hot pack, which resolved it within a day or so with Tylenol and rest.  There was no additional limitation of motion or other functional impairment during flare-ups.  There was no history of numbness, weakness, paresthesias, leg or foot weakness, or unsteadiness.  The examiner noted a history of decreased motion, stiffness, spasms, and pain of the low back with activity.  

Upon examination, the Veteran was found to have decreased thoracolumbar spine range of motion (ROM), with flexion to 70 degrees; extension to 30 degrees; left lateral flexion to 50 degrees; right lateral flexion to 50 degrees; left lateral rotation to 60 degrees; and right lateral rotation to 60 degrees.  There was no objective evidence of pain on active ROM.   The examiner noted that the there was no objective evidence of pain or additional limitations following repetitive-use testing with three repetitions.  Upon muscle examination, there were no objective abnormalities of the thoracolumbar sacrospinalis.  The Veteran did not have abnormal spinal curvatures, to include lumbar lordosis, flattening, reverse lordosis, kyphosis, gibbus, or scoliosis.  Additionally there was no thoracolumbar spine ankylosis.  Furthermore, reflex, sensory, and motor examinations were all normal.  The examiner concluded that the Veteran had non-specific mechanical low back pain.  The effects on occupational activities included decreased mobility and pain.  The examiner stated that the Veteran tended to use his back little for any moderate to heavy lifting as such triggered mechanical pain that took a day or so to resolve.  Lastly, the examiner noted that there was no peripheral neuropathy component. 

In a January 2013 statement, the Veteran reported that he was on pain killers for his constant back pain and the medication seemed to only help for a little while.  Additionally, he stated that the back spasms which caused pain were so bad that getting out of bed and getting dressed could take him at times 10 to 20 minutes, since he had trouble bending over just to put on a pair of jeans and socks or even getting to the bathroom in the morning.  He further stated that on the bad days, his pain was almost unbearable.  While having these attacks, the Veteran stated he used a heating pad and lying flat on his back.  This caused him to be immobile for the majority of the day.  When these spasms occurred, it could also cause the Veteran to be unable to function on a normal basis for days on end.  

An October 2013 VA primary care record noted that the Veteran had chronic low back pain that radiated across his lower back, but none into the buttocks or down the legs.  He was taking pain medication for this condition.  An October 2013 physical therapy note documented that the Veteran had intermittent pain across low back, which intermittently extended to the legs with coughing, sneezing, walking.

The Veteran was afforded a VA spine examination in September 2014.  The examiner noted a diagnosis of lumbosacral strain.  The Veteran reported intermittent episodes of low back pain progressing to fairly continuous low back pain over the last decade or so.  He did not have radicular symptoms.  He reported episodes of acute onset of a shock like symptoms in the right lumbar area with bending over, such as when tying his shoes.  Approximately quarterly, he reported having an episode of this spasm, which lasted all day.  He reported that he never sought medical treatment for any prolonged episode and had not been prescribed bed rest.  The Veteran reported that he tolerated sitting up to approximately 30 minutes and walking up to an hour.  He occasionally had pain radiating to the posterior thighs.  The examiner noted that repetitive or extended use of the lumbosacral spine, or pain flare, did not result in significant limitations of function due to weakness, instability, fatigability or incoordination; such activity could result in increased pain which may reduce endurance for the activity (willingness to continue the activity despite pain), but did not result in any loss of excursion from the baseline function.  

Upon examination, the Veteran was found to have decreased thoracolumbar spine ROM, with flexion to 40 degrees; extension to 10 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 10 degrees; and right lateral rotation to 10 degrees.  The Veteran had pain with motion, but no further limitations.  The examiner noted that pain and limited excursion made repetitive testing an undue burden.  The Veteran had functional loss and/or functional impairment of the thoracolumbar spine, to include less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran had tenderness in the distal lumbosacral paraspinous musculature.   Additionally, the Veteran had muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  However, the Veteran had guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength, reflex, and sensory examinations were normal.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.   Additionally, there was no ankylosis of the spine or neurologic abnormalities or findings related to the thoracolumbar spine condition.  Furthermore, the Veteran did not have IVDS of the thoracolumbar spine.  The lumbosacral spine x-ray showed at least moderate degenerative facet arthritis at lower lobe lumbar region, decreased L4-L5 and L5-S1 disc heights, and diffuse mild endplate spurring.  Lastly, the examiner stated that this condition would be expected to preclude physically demanding occupational activities, but did not specifically preclude sedentary occupational function.

Additionally, the examiner stated that it was not medically possible to state what, if any, of the degenerative disc/joint disease of the lumbosacral spine manifested on plain radiographs in 2010 and minimally changed in 2014, was due to natural progression of the in-service injuries versus that solely attributable to normal aging, other than to say that the current radiographic findings were typical of normal age related degenerative spine disease, a portion of which was incurred during the Veteran's 21 years of military service.   Further, the examiner stated that as this service period represented less than 50 percent of the Veteran's adult life, the absence of advanced degenerative disease argues against the present findings being primarily (more than 50 percent) due to military service and more likely due to the normal effects of aging.  However, the examiner stated that it was NOT medically possible to state that some specific portion of the Veteran's loss of spine excursion was solely attributable to the natural progression of any specific or particular service incurred event(s) versus age related degenerative disease.

a. Rating prior to September 30, 2014

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his chronic low back strain.  As already noted, the next-higher disability evaluation of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  According to the April 2011 VA examination, the Veteran was capable of forward flexion to no less than 70 degrees.  Additionally, the combined range of motion of the thoracolumbar spine was 320 degrees, which is greater than the 120 degrees or less requirement needed for a 20 percent rating.  The April 2011 VA examiner also noted that the Veteran did not have abnormal spinal curvatures, to include lumbar lordosis, flattening, revers lordosis, kyphosis, gibbus, or scoliosis.  Furthermore, there was no thoracolumbar spine ankylosis.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from the necessary criteria needed for a 20 percent disability rating prior to September 30, 2014.

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability rating in excess of 10 percent.  At the April 2011 VA examination, the examiner stated that there was no objective evidence of pain on active ROM.  The examiner also noted that the there was no objective evidence of pain or additional limitations following repetitive-use testing with three repetitions.  The examiner stated that the effects on occupational activities included decreased mobility and pain.  Additionally, the examiner stated that the Veteran tended to use his back little for any moderate to heavy lifting as such triggered mechanical pain that took a day or so to resolve.  The examiner indicated that there was no additional limitation of motion or other functional impairment during flare-ups.  Therefore, these symptoms do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 20 percent disabling at any time prior to September 30, 2014.  A 10 percent disability rating is meant to compensate a Veteran who suffers from pain and some limitation of motion.  This evidence, considered in totality, demonstrates that a 10 percent disability rating is appropriate for the Veteran's chronic low back strain.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 20 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  At the April 2011 VA examination, the Veteran reported flare-ups for his back condition, but did not report that he was prescribed bed rest in the past year.  The record contains no additional evidence suggesting that the Veteran is diagnosed with IVDS and suffered from incapacitating episodes totalling at least two weeks but less than four weeks in the past 12 months due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  As such, a higher disability rating based on IVDS is not warranted.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment.  Id.  An April 2009 private neurologic examination of the back revealed knee jerk reflexes were normal.  Additionally, the April 2011 VA examiner noted that upon muscle examination, there were no objective abnormalities of the thoracolumbar sacrospinalis.  Furthermore, reflex, sensory, and motor examinations were all normal.  Lastly, the examiner noted that there was no peripheral neuropathy component.  As such, a separate disability evaluation based on neurological abnormalities is not warranted.  

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 10 percent for a chronic low back strain prior to September 30, 2014 must be denied.

b. Rating since September 30, 2014

After a review of the evidence of record, the Board finds that the Veteran's chronic low back strain symptoms have been found to display the criteria contemplated by a 20 percent rating under DC 5237 since September 30, 2014.  The Board finds that a credible factually ascertainable increase in the Veteran's disability was demonstrated on VA examination on September 30, 2014. 

As already noted, the next-higher disability evaluation of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  According to the September 2014 VA examination, the Veteran was capable of forward flexion of no less than 40 degrees.  This evidence does not demonstrate that the Veteran suffered from forward flexion of the thoracolumbar spine of 30 degrees or less.  Additionally, the VA examiner specifically stated that upon examination, there was no ankylosis of the spine.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from favorable or unfavorable ankylosis of the entire thoracolumbar spine at any time since September 30, 2014.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 20 percent.  The evidence of record clearly demonstrates that the Veteran suffers pain on movement, less movement than normal, and interference with sitting, standing and weight bearing.  However, according to the September 2014 VA examiner, the Veteran had no further limitation of motion when considering pain.  Additionally, the examiner noted that pain and limited excursion made repetitive testing an undue burden.  However, the examiner also stated that repetitive or extended use of the lumbosacral spine, or pain flare, did not result in significant limitations of function due to weakness, instability, fatigability or incoordination; such activity could result in increased pain which may reduce endurance for the activity (willingness to continue the activity despite pain), but did not result in any loss of excursion from the baseline function.  Therefore, these symptoms do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 40 percent disabling at any time since September 30, 2014.  A 20 percent disability rating is meant to compensate a Veteran who suffers from pain and significant limitation of motion.  This evidence, considered in totality, demonstrates that a 20 percent disability rating is appropriate in this case.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  The September 2014 VA examiner stated that the Veteran did not have IVDS of the thoracolumbar spine.  Additionally, at the VA examination, the Veteran reported that he never sought medical treatment for any prolonged episode and had not been prescribed bed rest.  The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least 4 weeks in the past 12 months due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  The Board acknowledges that the Veteran reported that he occasionally had pain radiating to the posterior thighs.  However, the September 2014 VA examiner noted that the Veteran's muscle strength, reflex, and sensory examinations were normal.  Additionally, he noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.   Lastly, he stated that the Veteran did not have neurologic abnormalities or findings related to the thoracolumbar spine condition.  As such, an additional disability rating based on neurological abnormalities is not warranted.  

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 20 percent for a chronic low back strain since September 30, 2014 must be denied.

B. Left Clavicle Disability 

The Veteran is currently assigned a 10 percent disability rating for an ununited fracture of the distal end of the left clavicle prior to September 30, 2014, and a disability rating in excess of 20 percent, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, DC 5203, 5201 (2014).  

The Veteran's left shoulder disability can be rated under Diagnostic Codes 5200 to 5203, which discuss the shoulder and arm.  See 38 C.F.R. § 4.71a, 5200-5203.  The Veteran has been noted to be right hand dominant; therefore, the rating criteria listed below is in relation to the minor side.  Under DC 5200, ankylosis of scapulohumeral articulation, that is favorable, abduction to 60 degrees, can reach mouth and head warrants a 20 percent rating; intermediate, between favorable and unfavorable warrants a 30 percent rating; and unfavorable, abduction limited to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).

Under DC 5201, limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 20 percent rating.  Motion limited to 25 degrees or less from the side is rated at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

Under DC 5202, other impairment of humerus, warrants a 20 percent rating for malunion of the humerus with moderate deformity, and a 20 percent rating for malunion of the humerus with severe deformity.  A 20 percent rating is warranted for recurrent dislocations of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 20 percent for frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the humerus; a 50 percent rating for nonunion (false flail joint) of the humerus; and a 70 percent rating for loss of head (flail shoulder) of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

Under DC 5203, impairment of clavicle or scapula, warrants a 10 percent rating for malunion, a 10 percent rating for nonunion without loose movement, a 20 percent rating for nonunion with loose movement, and a 20 percent rating for dislocation.  Or, impairment of the clavicle or scapula may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected fracture of the left clavicle.

Turning to the evidence of record, VA treatment records show complaints of left shoulder pain with numbness in two fingers.  
 
The Veteran was afforded a VA examination in April 2011.  The Veteran stated that he must use the other shoulder because he cannot trust his left shoulder to hold weight when abducted and/or forward flexed.  The examiner noted that the Veteran had left shoulder pain, but no deformity, giving way, instability, stiffness, or weakness.  Additionally, the examiner noted that impingement caused him to not sustain active abduction above 90 degrees and active flexion above 120 degrees.  Further, the Veteran had left shoulder tenderness, but did not have incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, affect the motion of the joint or flare-ups of the joint.  There were no constitutional symptoms or incapacitation episodes of arthritis.  The Veteran did not use an assistive device.  Additionally, the examiner noted that there was no loss of bone or part of bone, recurrent shoulder dislocations, or inflammatory arthritis.  The Veteran reported that occasionally when his shoulder hurt, he had some transient left little and ring finger numbness, but none at the examination. 

Upon examination, the Veteran was found to have objective evidence of pain with active range of motion of the left shoulder, with flexion to 120 degrees; abduction to 90 degrees; left internal rotation to 90 degrees; and left external rotation to 90 degrees.  The examiner noted that while there was pain with repetitive motion, there was no additional limitation.  The examiner diagnosed the Veteran with mild subacrom impingement of the left shoulder with tenderness.  The examiner noted that there were no significant effects on the Veteran's usual occupation by his left clavicle condition.  Additionally, his left clavicle condition mildly affected some of his usual daily activities, to include chores, exercise, and sports.  Lastly, the examiner noted that as the Veteran was right-dominant, the mild inhibition of the left shoulder noted was able to be worked around, so he just avoided those noted positions which hurt.

In May 2011, the examiner submitted an addendum opinion.  He stated that all of the current complaints in and around the left shoulder, including but not limited to pain and limitation of motion, were due to age related causes and/or non-service-connected causations.  He concluded that in other words the Veteran's current left shoulder problems were not due to the service event.
 
In a June 2013 statement, the Veteran reported that at times when driving, he would have shoulder pain when turning the wheel.  He also reported that there were times at night, while sleeping, that he rolled over onto his left side and the weight on the shoulder caused him pain, which in turn woke him up.   He also reported that he sometimes had numbness in his last three fingers, which kept him up.  He stated that he was using pain medication for pain, which only helped some.  Additionally, he stated that he still had to use both arms to dress and undress, and at times it could be almost unbearable, especially trying to put on a coat.  Lastly, he reported that his shoulder pain caused weakness and made it very difficult to accomplish minor tasks that require both his arms.

An October 2013 VA primary care record noted that the Veteran had chronic pain in the joint involving the shoulder region.   The physician noted that the Veteran had seen physical therapy and was doing exercises.  An October 2013 physical therapy note documented left shoulder pain and no change in the left fourth and fifth finger numbness that was intermittent.

The Veteran was afforded another VA shoulder examination in September 2014.  The examiner noted diagnoses of left shoulder impingement syndrome; labral teat, including superior labral anterior-posterior lesion (SLAP); acromioclavicular (AC) joint osteoarthritis; and acromioclavicular joint separation.  The Veteran reported intermittent pain in his left shoulder if he slept on that side, attempted to elevate beyond 90 degrees of forward flexion or abduction, or used the arm repetitively for forceful grasping or pulling activities.  He also avoided overhead work with the arm at the present time.  The examiner noted that the Veteran was not receiving any ongoing treatment; he was seen for a single episode of physical therapy about a year ago, at which time he had approximately 120 degrees of forward flexion and abduction.  He stated he was performing a home exercise program, but it did not appear to include attempts at abduction or forward flexion beyond 90 degrees.   Additionally, the examiner noted that a recent MRI showed AC joint degenerative disease, rotator cuff tendinopathy, and anterior labral degenerative disease.  The Veteran was right hand dominant.   The examiner noted that repetitive or extended use of the left shoulder, or pain flare, did not result in significant limitations of function due to weakness, instability, fatigability or incoordination.  The examiner noted that such activity did result in increased pain which reduced endurance for the activity (willingness to continue the activity despite pain), but did not result in any loss of excursion from the baseline function.

Upon examination, the Veteran was found to have limited ROM of the left shoulder, with flexion to 90 degrees; abduction to 90 degrees; left internal rotation to 80 degrees; and left external rotation to 80 degrees.  Additionally, the examiner noted that the Veteran was unable to perform overhead activities or those requiring abduction of the arm beyond 90 degrees.  The Veteran exhibited pain on all ROM.  The examiner noted that tenderness over the anterior joint line was the most prominent area pain with lesser pain on palpation of the AC joint.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional function loss or range of motion.  Further, the examiner stated that the examination supported the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  However, the examiner stated that pain, weakness, fatigability and incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time or with flare-ups.  There was no reduction in muscle strength and there was no muscle atrophy.  Additionally, there was no ankylosis.  The examiner noted that there was shoulder instability, dislocation or labral pathology suspected.  However, he noted that there was no history of mechanical symptoms or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.   The examiner noted osteoarthritis and tenderness on palpation to the AC joint.   Additionally, the examiner stated that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  The Veteran did not use any assistive devices for his left shoulder disability.  The examiner stated that rotator cuff tendinopathy noticed on MRI was consistent with the limited abduction and forward flexion noted on physical exam.  Additionally, the examiner stated that this condition would preclude the Veteran from occupational activities that required overhead use of the hand/abduction of the arm above the level of the shoulder and would limit tolerance for activities requiring repetitive forceful grasping or pulling, lifting, or carrying with the left upper extremity as these activities aggravate pain.

Additionally, the examiner stated that the current findings of the left shoulder were minimally worse than on the prior examination.  He also stated that the present findings of AC joint osteoarthritis were not beyond that expected for the Veteran's age and the labral pathology on the MRI was not attributable to the remote AC joint separation.   The examiner stated that it was not medically possible to separate any portion of the AC joint osteoarthritis solely attributable to the traumatic injury to the left AC joint in service versus that which had occurred as a part of normal aging, nor was it medically possible to state that the impingement syndrome/supraspinatus tendinopathy was due to that part of the AC joint osteoarthritis attributable to normal aging versus that due to the in-service injury to the AC joint.  Further, he reported that the joint injury was well documented to predispose that joint to osteoarthritis and osteoarthritis of the AC joint predisposes to impingement syndrome/supraspinatus tendinopathy.  The examiner concluded that the current impingement/limited excursion of the left shoulder at least as likely as not was primarily (more than 50 percent) due to the natural progression of the in-service AC joint injury with osteoarthritis due to that injury.

In light of the evidence, the Board finds that the Veteran's ununited fracture of the distal end of the left clavicle symptoms have been found to display the criteria contemplated by a 20 percent rating under DC 5201 prior to September 30, 2014 and throughout the pendency of the appeal.  Specifically, as reported in the April 2011 and September 2014 VA examination reports, the Veteran's abduction was limited to 90 degrees with pain.  Therefore, the Veteran had limited motion of the minor arm at shoulder level, which warrants a 20 percent disability rating under DC 5201.  However, the Veteran is not entitled to a disability rating in excess of 20 percent, as he does not display arm limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left shoulder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned rating and no higher.  In this regard, the April 2011 VA examiner noted that while the Veteran had pain with repetitive motion, there was no additional limitation.  Additionally, while the examiner noted that the Veteran's left clavicle condition mildly affected his usual daily activities, he stated that as the Veteran was right-dominant, the mild inhibition of the left shoulder noted was able to be worked around, so he just avoided those noted positions which hurt.  Furthermore, the September 2014 VA examiner noted that repetitive or extended use of the left shoulder, or pain flare, did not result in significant limitations of function due to weakness, instability, fatigability or incoordination.  The examiner noted that such activity did result in increased pain which reduced endurance for the activity, but did not result in any loss of excursion from the baseline function.  In addition, as noted above, painful motion was already considered in assigning a 20 percent rating for painful motion under DC 5201.  Therefore, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's shoulder disability beyond 20 percent.

Finally, the Board has considered whether there may be any other relevant Diagnostic Code that would allow for a higher disability rating throughout the appeal period.  However, there is no evidence of ankylosis of scapulohumeral articulation, or impairment of the humerus, and as such, a higher disability rating is not available.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  Specifically, the April 2011 VA examiner noted that the Veteran did not have episodes of dislocation or subluxation, locking episodes, or loss of bone or part of bone.  Additionally, the September 2014 VA examiner noted that there was no ankylosis of the left shoulder.   The examiner noted that there was shoulder instability, dislocation or labral pathology suspected; however, he noted that there was no history of mechanical symptoms or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.     Additionally, the examiner noted that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  Therefore, an increased disability rating is not warranted under DCs 5200, 5202.

Additionally, the Board notes that while the Veteran reported numbness in his fingers, the muscle, sensory, and reflex examinations of record were all normal.  No neurological disorder has been diagnosed.  Therefore, the Veteran is not entitled to a separate disability rating for any neurological manifestations of his disability.

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the shoulder impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The evidence is for the assignment of a higher 20 percent rating under Diagnostic Code 5201 throughout the entire period of appeal for the Veteran's ununited fracture of the distal end of the left clavicle.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To the extent that the Veteran has contended that his ununited fracture of the distal end of the left clavicle is more severely impaired than the rating assigned under Diagnostic Code 5201, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Extra-schedular Consideration and TDIU

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected chronic low back strain include limitation of motion, stiffness, spasms, tenderness, pain, and interference with sitting, standing, and weight-bearing.  The symptoms associated with the Veteran's service-connected fracture of the left shoulder include pain, limitation of motion, stiffness, and avoiding overhead work with the arm.  However, these symptoms of the Veteran's back and left shoulder disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5200-5202, 5235-5243.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his back and shoulder disabilities alone render him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Service connection for left ear hearing loss is denied.

Entitlement to an increased disability rating in excess of 10 percent for a chronic low back strain prior to September 30, 2014 is denied. 

Entitlement to an increased disability rating in excess of 20 percent for a chronic low back strain since September 30, 2014 is denied.

Entitlement to an increased disability rating of 20 percent for limitation of motion under Diagnostic Code 5201 associated with service connected ununited fracture of the distal end of the left clavicle prior to September 30, 2014, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased disability rating in excess of 20 percent for limitation of motion under Diagnostic Code 5201 associated with service connected ununited fracture of the distal end of the left clavicle since September 30, 2014 is denied.


REMAND

The record reflects that in a November 1977 rating decision, the RO granted service connection for ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203, and assigned a rating of 10 percent effective July 1, 1977, the day following the Veteran's discharge from service.  The rating was based on x-rays taken on recent VA examination showing an ununited fracture of the distal end of the left clavicle with minimal separation of the left acromioclavicular joint and orthopedic examination of the left shoulder findings of no significant abnormalities except for a slight decrease in size in the deltoid muscle compared to the right.  In a November 2014 rating decision, the AMC "granted" service connection for left arm, limitation of motion and assigned a 20 percent evaluation under Diagnostic Code 5201 effective September 30, 2014.  The AMC maintained that "[b]ased on the results of the examination, the diagnostic code for this evaluation, previously rated under diagnostic code 5203, has been changed to one that encompasses the documented findings of the exam, and therefore is more reflective of [the Veteran's] overall condition."  The Board, however, recognizes that a disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2014).  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  Id.  The Veteran's 10 percent rating under Diagnostic Code 5203 for ununited fracture of the distal end of the left clavicle has been in effect for over 20 years.  In light of the foregoing, the Board finds that the RO/AMC should reconsider the issue of entitlement to an increased disability rating for service connected ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue of entitlement to an increased disability rating for service connected ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203 in light of 38 C.F.R. § 3.951(b) (2014). If any benefit sought remains denied, issue a supplemental statement of the case that considers all evidence associated with the claims file since the previous statement of the case issued and allow the appropriate time for response. Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


